DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4,11.12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/195984 to Luo et al.
Luo et al discloses a signal transmission method, comprising:
 transmitting, by a first node, a first signal that comprises a first set of three symbol groups that include a first symbol group, a second symbol group, and a third symbol group, wherein a first delta of frequency resource positions occupied by the first symbol group and the second symbol group is +M1 Hz, wherein a second delta of the frequency resource positions occupied by the second symbol group and the third symbol group is -M1 Hz, and wherein M1 is a real number greater than 0.  Specifically, M is 3.75k which is a real number greater than 0.  See the first three symbol groups at frequency #5, #4,#5 Fig.10.   
Claim 1. 
Luo et al discloses a signal transmission method, comprising:
 transmitting, by a first node, a first signal that comprises a first set of three symbol groups that include a first symbol group, a second symbol group, and a third symbol group, wherein a first delta of frequency resource positions occupied by the first symbol group and the second symbol group is +M kHz, wherein a second delta of the frequency resource positions occupied by the second symbol group and the third symbol group is -M kHz, and wherein M is a real number greater than 0.  Specifically, M is 3.75 which is a real number greater than 0.  See the first three symbol  groups at frequency #5, #4,#5 Fig.10.    The claimed invention is different in that the delta is

 Claim 2.
Luo et al discloses that a first subcarrier index (4) occupied by the second symbol group is a function of K1 and a second subcarrier index  (5) occupied by the first symbol group and the third symbol group, and wherein K1 is an integer greater than or equal to 1.  Specifically, K1 is 1 such that 4 is 5 minus 1. 

Claim 3. 
Luo et al discloses that  a symbol group from the first set of three symbol groups occupies a same subcarrier or a same frequency resource in a frequency domain.  See the symbol group 1 occupies a same frequency resource of index #5. 

Claim 4. 
Luo et al discloses the symbol groups may be OFDM symbols, wherein each symbol includes at least one symbol and a guard period.


Claim 11.
Luo et al discloses that the first signal is a random access preamble thus it meets the first signa being a scheduling request (SR) signal, random access signal, or a positioning reference signal.  Emphasis added. 


Claim 12.
Luo et al discloses the first signal comprises a second set of two symbol groups, wherein the second set of two symbol groups comprise a fourth symbol group (#20) and a fifth symbol group (#23), wherein a delta of frequency resource positions occupied by fourth symbol group and the fifth symbol group is M4 Hz, and wherein M4 is a real number unequal to 0.  Specifically, M4 is 15k, which is a real number unequal to 0.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/195984 to Luo et al.
Luo et al discloses that the value of M4 is 15000Hz, thus is different from the claimed 3750Hz, -3750Hz, 22500Hz, or - 22500Hz.   See the delta between #20 and #23 is 15000Hz.  However, because a frequency hopping is used for different symbol groups, a different value of M4 such as one of the claimed 3750Hz, -3750Hz, 22500Hz, or - 22500Hz would have been an obvious matter of design choice as there is no showing of any benefit of using slightly different frequency resources from those of Luo et al.
Allowable Subject Matter
6.	Claim 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632